DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/24/2022 amending Claims 1, 3, 5, 10, 12 – 14, 16, 18, 19, 22, and 24 and canceling Claims 11 and 23.  Claims 1 – 5, 7 – 10, 12 – 22, and 24 are examined.


Drawings
The drawings were received on 09/03/2021.  These drawings are not acceptable.
Fig. 4 is still objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
23

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, ll. 1 – 2 “a gas turbine engine adapted for use in a combined cycle (TBCC) propulsion system for during operation above sonic speeds of an aerospace vehicle, the gas turbine engine system comprising” is believed to be in error for --a gas turbine engine system adapted for use in a turbine-based combined cycle (TBCC) propulsion system for use during operation above sonic speeds of an aerospace vehicle, the gas turbine engine system comprising-- to maintain consistency within the claim and because ‘TBCC’ was the acronym for ‘turbine-based combined cycle’ as recited in Claim 1, l. 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from Claim 6; however, the original claim set did not have a Claim 6 and the 01/24/2022 claim set does not have a Claim 6.  Therefore, Claim 8 is rejected as being incomplete.  Refer to MPEP 608.01(n)(V).  Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the dependency of Claim 8 is unclear.
Claim 13 depends from Claim 11; however, Claim 11 was canceled in the 01/24/2022 claim set.  Therefore, Claim 13 is rejected as being incomplete.  Refer to MPEP 608.01(n)(V).  Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the dependency of Claim 13 is unclear.
Claim 24, l. 3 recites the limitation "the terminal shock".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (8,292,217) in view of Johnson et al. (4,064,692) in view of Giffin, III (5,261,227).

    PNG
    media_image1.png
    818
    1065
    media_image1.png
    Greyscale

Regarding Claim 1, Smith teaches, in Fig. 3, the invention as claimed, including a turbine-based combined cycle (TBCC) propulsion system (Col. 1, ll. 35 - 45) for an aerospace vehicle (Fig. 3), the system comprising a flow passageway including a common inlet section (labeled) for receiving air from the environment [Designed and intended function of common inlet section], a pair of propulsion segments (222 - gas turbine engine and 228 - dual mode scramjet) each connected with the common inlet section, and a common exhaust section (labeled) connected with each of the propulsion segments (222 - gas turbine engine and 228 - dual mode scramjet) for discharging exhaust products, wherein the common inlet section includes an apportionment control flap (218) for guiding apportioned air to the propulsion segments (222 - gas turbine engine and 228 - dual mode scramjet); a combined cycle power assembly including a gas turbine engine (222) and a scramjet engine (228), each positioned in one of the propulsion segments to receive apportioned air from the common inlet section (labeled).
Smith is silent on the gas turbine engine including at least two fan stages for providing apportioned air to each of a core flow and a third stream, the gas turbine engine including a variable guide vane arranged between the at least two fan stages and adapted for adjustable positioning to direct an amount of the apportioned air of the gas turbine engine to the third stream.
Johnson teaches, in Figs. 3 - 8, a similar gas turbine engine (10) having at least two fan stages (66 and 71) for providing apportioned air to each of a core flow (24-20-26-28-16) and a third stream (78 – Fig. 8), the gas turbine engine (10) including a variable guide vane (73) arranged between the at least two fan stages (66 and 71) and adapted for adjustable positioning [definition of ‘variable guide vane’] to direct an amount of the apportioned air of the gas turbine engine (10) to the third stream (78 – Fig. 8).  Johnson teaches, in Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7, utilizing the variable guide vane (73) to control the upstream fan stage airflow split between flowing into the third flow passage (78) and flowing into the downstream fan stage (71) and then to the core flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith with the gas turbine engine having a variable guide vane arranged between two fan stages to direct airflow into a third passage taught by Johnson because all the claimed elements, i.e., the aerospace vehicle (aircraft) having a turbine-based combined cycle (TBCC) propulsion system with a gas turbine engine and a scramjet engine and a gas turbine engine having a variable guide vane arranged between two fan stages to direct airflow into a third passage, were known in the art, and one skilled in the art could have substituted the gas turbine engine taught by Johnson for the gas turbine engine of Smith, with no change in their respective functions, to yield predictable results, i.e., the gas turbine engine would have generated propulsive thrust to propel the aircraft from take-off (Mach number zero) into flight up to low supersonic speeds (Mach number 3.0 to 4.0) where propulsion would have transitioned from the gas turbine engine to the dual mode ramjet/scramjet which would have been started to maintain the aircraft speed at Mach number 3.0 to 4.0 while the gas turbine engine was shut-down so that the dual mode ramjet/scramjet could propel the aircraft to higher speeds (Mach number 3.0 - 4.0 to 7.0 – 9.0), Smith – Col. 1, ll. 25 - 35. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Smith, i.v., Johnson, is silent on an anti-unstart control system [Examiner notes that the following phrase “for rapidly shedding apportioned air from the gas turbine engine while maintaining gas turbine operating conditions” is a statement of intended use and the structure of the device as taught by Johnson can perform the function because the variable guide vane structure of Johnson, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] for rapidly shedding apportioned air from the gas turbine engine while maintaining gas turbine operating conditions, the anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane during operation above sonic speeds.  However, Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.
	Giffin teaches, in Figs. 1 and 2, a similar gas turbine engine (10 – Fig. 1) with 
a third flow passage (54 – Fig. 2) and a variable guide vane (70) arranged between at least two fan stages (12 and 66) having an anti-unstart control system including a processor (72) programmed to communicate control commands (solid arrow from 72 to 76) to an actuator (76) of the variable guide vane (70) to adjust the position of the variable guide vane (70) during operation of the gas turbine engine.  Giffin teaches, in Col. 5, ll. 1 – 35, a digital electronic controller (72 - DEC) that was programmed to adjust the position, i.e., opening and closing, of the variable guide vane (70) using the actuator assembly (76) to control the upstream fan stage (12) airflow split between flowing into the third flow passage (54) and flowing into the downstream fan stage (66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson, with the anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane taught by Giffin, because all the claimed elements, i.e., gas turbine engine and a processor programmed to communicate control commands to an actuator to adjust the position of a variable guide vane, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., programming/software running on the processor would have received input data from one or more sensors to generate control commands sent to an actuator that adjusted the position of the variable guide vane during operation above sonic speeds to control airflow split between the third flow passage and the downstream fan stage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 2, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, wherein the gas turbine engine includes a primary exhaust nozzle positionable between retracted and extended positions to adjust the area of exhaust flow.  Johnson further teaches wherein the gas turbine engine includes a primary exhaust nozzle (132) positionable between retracted (Fig. 7) and extended positions (Fig. 8) to adjust the profile of exhaust flow [Designed and intended purpose of the primary exhaust nozzle].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson and Giffin, with the further teachings of Johnson because Johnson teaches, in Col. 9, ll. 15 – 55, that the primary exhaust nozzle working in conjunction with the variable guide vane facilitated even greater flexibility in adjusting the rotor speeds of the low pressure turbine and the high pressure turbine in order to achieve a desired bypass ratio at matched inlet airflow for the gas turbine engine.
Re Claim 3, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, wherein the primary exhaust nozzle is positionable [‘positionable’ just requires the capability to position the primary exhaust nozzle] by the anti-unstart control system during operation above sonic speeds.  As discussed above, Johnson taught, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.  Giffin further teaches, in Fig. 2 and Col. 5, ll. 1 – 35, the processor/digital electronic controller (72 - DEC) was programmed to adjust the position, i.e., retract and extend, of an exhaust nozzle (68 and 78) using the actuator assembly (74 and 80, respectively) to control the airflow through the associated flow passage (54 and 56, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson and Giffin, with the primary exhaust nozzle is positionable [‘positionable’ just requires the capability to position the primary exhaust nozzle] by the anti-unstart control system during operation during operation taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to an actuator that adjusted the position of the primary exhaust nozzle during operation above sonic speeds to control airflow through the core flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 4, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, wherein the gas turbine engine includes a third flow exhaust nozzle positionable between retracted and extended positions to adjust the area of third flow exhaust.  Johnson further teaches wherein the gas turbine engine includes a third flow exhaust nozzle (142) positionable between retracted (Fig. 7) and extended positions (Fig. 8) to adjust the area (cross-sectional flow area) of third flow exhaust (78), Col. 9, ll. 35 - 40.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson and Giffin, with the further teachings of Johnson because Johnson teaches, in Col. 9, ll. 15 – 55, that the third flow exhaust nozzle positionable between retracted and extended positions facilitated adjusting the cross-sectional area of third flow exhaust passage and that working in conjunction with the variable guide vane facilitated even greater flexibility in adjusting the rotor speeds of the low pressure turbine and the high pressure turbine in order to achieve a desired bypass ratio at matched inlet airflow for the gas turbine engine.
Re Claim 5, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, wherein the third flow exhaust nozzle is positionable [‘positionable’ just requires the capability to position the third flow exhaust nozzle] by the anti-unstart control system during operation above sonic speeds.  As discussed above, Johnson taught, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.  Giffin further teaches, in Fig. 2 and Col. 5, ll. 1 – 35, the digital electronic controller (72 - DEC) that was programmed to adjust the position, i.e., retract and extend, of an exhaust nozzle (68 and 78) using the actuator assembly (74 and 80, respectively) to control the airflow through the associated flow passage (54 and 56, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson and Giffin, with the third flow exhaust nozzle is positionable [‘positionable’ just requires the capability to position the third flow exhaust nozzle] by the anti-unstart control system during operation taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to an actuator that adjusted the position of the third flow exhaust nozzle during operation above sonic speeds to control airflow through the third flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 7, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above, including wherein the anti-unstart control system is configured to adjust the position of the guide vane [Examiner notes that the following phrase “to accommodate rapidly shedding air … maintaining operation of the gas turbine engine” is a statement of intended use and the structure of the device as taught by Smith, i.v., Johnson and Giffin, can perform the function because the variable guide vane structure of the anti-unstart control system, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] to accommodate rapidly shedding apportioned air to the scramjet engine while maintaining operation of the gas turbine engine [gas turbine remains running].  As discussed in the Claim 1 rejectin above, Johnson taught, in Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7, the anti-unstart control system processor receiving input data from one or more sensors to generate control commands sent to an actuator that adjusted the position of the variable guide vane during operation above sonic speeds to control airflow split between the third flow passage and the downstream fan stage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation.
Re Claim 9, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above, including wherein [Examiner notes that the following phrase “accommodating rapidly shedding apportioned air includes reducing the apportioned air to the gas turbine engine from 100% to 50%” is a statement of intended use and the structure of the device as taught by Smith, i.v., Johnson and Giffin, can perform the function because the variable guide vane structure of the anti-unstart control system, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.  Furthermore, as discussed in the Claim 1 rejection above, Smith taught in Col. 1, ll. 25 – 35, the gas turbine engine generated propulsive thrust to propel the aircraft from take-off (Mach number zero) into flight up to low supersonic speeds (Mach number 3.0 to 4.0) where propulsion would have transitioned from the gas turbine engine to the dual mode ramjet/scramjet which would have been started to maintain the aircraft speed at Mach number 3.0 to 4.0 while the gas turbine engine was shut-down so that the dual mode ramjet/scramjet could propel the aircraft to higher speeds (Mach number 3.0 - 4.0 to 7.0 – 9.0).  At the start of the transition phase the gas turbine engine would have received 100% of the airflow from the common inlet section and the scramjet would have received 0% of the airflow from the common inlet section.  At the end of the transition phase the gas turbine engine would have received 0% of the airflow from the common inlet section and the scramjet would have received 100% of the airflow from the common inlet section.  Between the start and end of the transition phase, the airflow percentage from the common inlet section flowing to the gas turbine engine would be decreased from 100% with the decreased airflow going to the scramjet engine (airflow percentage 0%) until the scramjet engine generated sufficient thrust to maintain a constant aircraft speed during the transition phase.  Then the gas turbine generated thrust would be decreased while the scramjet generated thrust increased until the scramjet generated 100% of the propulsive thrust and the gas turbine engine was shut down, i.e., (airflow percentage 0%).] accommodating rapidly shedding apportioned air includes reducing the apportioned air to the gas turbine engine from 100% to 50%.  
Re Claim 10, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, wherein the gas turbine engine includes at least one of a primary exhaust nozzle and a third flow exhaust nozzle, and the anti-unstart control system is configured to adjust the position of the at least one of the primary exhaust nozzle and the third flow exhaust nozzle in collaboration with adjust of the position of the guide vane during operation above sonic speeds.  Johnson further teaches, in Col. 9, ll. 15 – 65, wherein the gas turbine engine includes at least one of a primary exhaust nozzle (132) and a third flow exhaust nozzle (142), and adjusting the position of the at least one of the primary exhaust nozzle (132) and the third flow exhaust nozzle (142) in collaboration with adjustment of the position of the variable guide vane (73) during operation above sonic speeds.  Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.
Giffin further teaches, in Fig. 2 and Col. 5, ll. 20 - 50, the anti-unstart control system [processor (72) having signal lines to actuators (76, 74, and 80)] being configured to adjust the position of the at least one of the exhaust nozzle (78) and the third flow (58) exhaust nozzle (68) in collaboration with adjustment of the position of the variable guide vane (70) to control the airflow through the third flow passage (58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smith, i.v., Johnson and Giffin, with the anti-unstart control system being configured to adjust the position of the at least one of the exhaust nozzle and the third flow exhaust nozzle in collaboration with adjustment of the position of the variable guide vane taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of the variable guide vane and the exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to various actuators that adjusted the position of the third flow exhaust nozzle in collaboration with adjustment of the position of the variable guide vane to control airflow through the third flow passage (Giffin - Col. 5, ll. 20 - 50) to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (8,292,217) in view of Johnson et al. (4,064,692) in view of Giffin, III (5,261,227) as applied to Claim 1 above, and further in view of Dustin et al., “Continuous-output Terminal Shock-Position Sensor for Mixed-Compression Inlets Evaluated in Wind-tunnel Tests of YF-12 Aircraft Inlet”, NASA-TM-X-3144, National Aeronautics and Space Administration, Washington D.C., 1974, hereinafter “Dustin”.
Re Claim 12, Smith, i.v., Johnson and Giffin, teaches the invention as claimed and as discussed above; except, further comprising a sensor configured to measure the pressure upstream of the gas turbine engine, and wherein a position of the terminal shock is determined based on a prediction of terminal shock behavior according to pressure upstream of the gas turbine engine.
Dustin teaches, in Abstract, Pg. 1, first paragraph, Pg. 8, under heading ‘Data analysis’, and Figs. 1 – 6 on Pgs. 11 – 14, a pressure sensor configured to measure the pressure upstream of the gas turbine engine (‘engine’ in Fig. 1) to determine the position of a terminal shock based on pressure upstream of the fan assembly (fan of the ‘engine’ in Fig. 1) where a digital computer was programmed to receive the pressure sensor data and determine the actual terminal shock position.
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Dustin, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Smith, i.v., Johnson and Giffin, and the results would have been predictable and readily recognized, that configuring/programming the processor of the anti-unstart control system of the gas turbine engine of Smith, i.v., Johnson and Giffin, to use data from a pressure sensor located upstream of the gas turbine engine to determine the position of a terminal shock (location where inlet air speed transitioned from supersonic to subsonic) based on the measured pressure upstream of the gas turbine engine, as taught by Dustin, would have facilitated stable operation of the gas turbine engine which required that the speed of the airflow immediately upstream of the fan be less than Mach number 1.0, typically around 0.65 Mach number.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claims 14 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (4,064,692) in view of Giffin, III (5,261,227).
Regarding Claim 14, Johnson teaches, in Figs. 3 - 8, the invention as claimed, including a gas turbine engine (10) [Examiner notes that the following phrase “adapted for use in … an aerospace vehicle” is a statement of intended use and the structure of the device as taught by Johnson can perform the function because Johnson teaches, in Col. 1, ll. 1 – 25, a variable cycle gas turbine engine that operated in an aircraft at subsonic and supersonic speeds.] adapted for use in a combined cycle (TBCC) propulsion system for during operation above sonic speeds of an aerospace vehicle, the gas turbine engine system (10) comprising: a core assembly including a compressor (20 – Col. 4, ll. 10 - 35) for compressing air, a combustor (26 – Col. 4, ll. 10 - 35) for receiving compressed air from the compressor (20) for combustion together with fuel to create exhaust flow for providing thrust, and a turbine (28, 16 – Col. 4, ll. 10 - 35) for expanding exhaust flow from the combustor (26) to drive rotation of the compressor (20), the compressor (20), combustor (26), and turbine (28, 16) collectively defining a core flow passage, and a third flow passage (78 – Fig. 8) communicating from upstream of the compressor (20) to downstream of the turbine (28, 16) [Designed and intended use of the third flow passage.] for providing additional thrust; a fan assembly (12, 66, 71) [Designed and intended use of the fan assembly.] for providing air to the core flow passage and the third flow passage (78) under drive rotation from the turbine (28, 16), the fan assembly (12, 66, 71) including at least two fan stages (66 and 71); and an anti-unstart control assembly including a variable guide vane (73) arranged between the at least two fan stages (66 and 71) and adapted for adjustable positioning [definition of ‘variable guide vane’] to direct an amount of the air from the fan stage (66) upstream of the variable guide vane (73) into the third flow passage (78) [Examiner notes that the following phrase “for rapidly shedding air from the gas turbine engine while maintaining gas turbine operating conditions” is a statement of intended use and the structure of the device as taught by Johnson can perform the function because the variable guide vane structure of Johnson, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] for rapidly shedding air from the gas turbine engine while maintaining gas turbine operating conditions, Col. 8, l. 50 to Col. 9, l. 16.  Johnson teaches, in Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7, utilizing the variable guide vane (73) to control the upstream fan stage airflow split between flowing into the third flow passage (78) and flowing into the downstream fan stage (71) and then to the core flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation.
Johnson is silent on an anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane during operation above sonic speeds.  However, Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.
	Giffin teaches, in Figs. 1 and 2, a similar gas turbine engine (10 – Fig. 1) with 
a third flow passage (54 – Fig. 2) and a variable guide vane (70) arranged between at least two fan stages (12 and 66) having an anti-unstart control system including a processor (72) programmed to communicate control commands (solid arrow from 72 to 76) to an actuator (76) of the variable guide vane (70) to adjust the position of the variable guide vane (70) during operation of the gas turbine engine.  Giffin teaches, in Col. 5, ll. 1 – 35, a digital electronic controller (72 - DEC) that was programmed to adjust the position, i.e., opening and closing, of the variable guide vane (70) using the actuator assembly (76) to control the upstream fan stage (12) airflow split between flowing into the third flow passage (54) and flowing into the downstream fan stage (66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson with the anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane taught by Giffin, because all the claimed elements, i.e., gas turbine engine and a processor programmed to communicate control commands to an actuator to adjust the position of a variable guide vane, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., programming/software running on the processor would have received input data from one or more sensors to generate control commands sent to an actuator that adjusted the position of the variable guide vane during operation above sonic speeds to control airflow split between the third flow passage and the downstream fan stage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 15, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, and Johnson further teaches wherein the anti-unstart control assembly includes a primary exhaust nozzle (132) positionable between retracted (Fig. 7) and extended positions (Fig. 8) to adjust the profile of exhaust flow from the core flow passage [Designed and intended purpose of the primary exhaust nozzle].
Re Claim 16, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above; except, wherein the anti-unstart control system adjusts a position of the primary exhaust nozzle during operation above sonic speeds.  As discussed above, Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.  Giffin further teaches, in Fig. 2 and Col. 5, ll. 1 – 35, the digital electronic controller (72 - DEC) that was programmed to adjust the position, i.e., retract and extend, of an exhaust nozzle (68 and 78) using the actuator assembly (74 and 80, respectively) to control the airflow through the associated flow passage (54 and 56, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson, i.v., Giffin, with the anti-unstart control system adjusts a position of the primary exhaust nozzle during operation taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to an actuator that adjusted the position of the primary exhaust nozzle during operation above sonic speeds to control airflow through the core flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 17, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, and Johnson further teaches wherein the anti-unstart control assembly includes a third flow exhaust nozzle (142) positionable between retracted (Fig. 7) and extended positions (Fig. 8) to adjust the profile of third flow exhaust from the third flow passage (78), Col. 9, ll. 35 - 40.
Re Claim 18, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above; except, wherein the anti-unstart control system adjusts a position of the third flow exhaust nozzle during operation above sonic speeds.  As discussed above, Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.  Giffin further teaches, in Fig. 2 and Col. 5, ll. 1 – 35, the digital electronic controller (72 - DEC) that was programmed to adjust the position, i.e., retract and extend, of an exhaust nozzle (68 and 78) using the actuator assembly (74 and 80, respectively) to control the airflow through the associated flow passage (54 and 56, respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson, i.v., Giffin, with the anti-unstart control system adjusts a position of the third flow exhaust nozzle during operation taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to an actuator that adjusted the position of the third flow exhaust nozzle during operation above sonic speeds to control airflow through the third flow passage to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 19, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, including wherein the anti-unstart control system is configured to adjust the position of the variable guide vane [Examiner notes that the following phrase “to accommodate rapidly shedding air … maintaining operation of the gas turbine engine” is a statement of intended use and the structure of the device as taught by Johnson, i.v., Giffin, can perform the function because the variable guide vane structure of the anti-unstart control system, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] to accommodate rapidly shedding air from the gas turbine engine while maintaining operation of the gas turbine engine.  
Re Claim 20, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, including wherein [Examiner notes that the following phrase “accommodating rapidly shedding air from the gas turbine engine includes accommodating adjustment of the flow of air to the fan assembly” is a statement of intended use and the structure of the device as taught by Johnson, i.v., Giffin, can perform the function because the variable guide vane structure of the anti-unstart control system, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] accommodating rapidly shedding air from the gas turbine engine includes accommodating adjustment of the flow of air to the fan assembly.
Re Claim 21, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, including wherein [Examiner notes that the following phrase “accommodating rapidly shedding air includes reducing the flow of air to the fan assembly from 100% to 50%” is a statement of intended use and the structure of the device as taught by Johnson, i.v., Giffin, can perform the function because the variable guide vane structure of the anti-unstart control system, being similar to the structure of the present application, as claimed and disclosed, the two variable guide vane structures will obviously function the same under similar circumstances.] accommodating rapidly shedding air includes reducing the flow of air to the fan assembly from 100% to 50%.  
Re Claim 22, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above, and Johnson further teaches, in Col. 9, ll. 15 – 65, wherein the anti-unstart control assembly includes at least one of a primary exhaust nozzle (132) and a third flow exhaust nozzle (142), and adjusting the position of the at least one of the primary exhaust nozzle (132) and the third flow exhaust nozzle (142) in collaboration with adjustment of the position of the variable guide vane (73) during operation above sonic speeds.  Johnson teaches, in Col. 1, ll. 1 – 25, that the variable cycle gas turbine engine operated at supersonic speeds, i.e., above sonic speeds.  Johnson, i.v., Giffin, as discussed above, is silent on said anti-unstart control system being configured to adjust the position of the at least one of the primary exhaust nozzle (132) and the third flow exhaust nozzle (142) in collaboration with adjustment of the position of the variable guide vane (73).
Giffin further teaches, in Fig. 2 and Col. 5, ll. 20 - 50, the anti-unstart control system [processor (72) having signal lines to actuators (76, 74, and 80)] being configured to adjust the position of the at least one of the exhaust nozzle (78) and the third flow (58) exhaust nozzle (68) in collaboration with adjustment of the position of the variable guide vane (70) to control the airflow through the third flow passage (58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johnson, i.v., Giffin, with the anti-unstart control system being configured to adjust the position of the at least one of the exhaust nozzle and the third flow exhaust nozzle in collaboration with adjustment of the position of the variable guide vane taught by Giffin, because all the claimed elements, i.e., gas turbine engine and the anti-unstart control system having a processor programmed to communicate control commands to actuators to adjust the positions of the variable guide vane and the exhaust nozzles, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., utilizing the anti-unstart control system processor to send control commands to various actuators that adjusted the position of the third flow exhaust nozzle in collaboration with adjustment of the position of the variable guide vane to control airflow through the third flow passage (Giffin - Col. 5, ll. 20 - 50) to maximize the flexibility of adjusting the bypass and pressure ratio of the variable cycle gas turbine engine while maintaining the inlet airflow matched to the design level throughout varying modes of operation, Johnson - Col. 6, ll. 9 – 15 and Col. 6, l. 35 to Col. 7, l. 7. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (4,064,692) in view of Giffin, III (5,261,227) as applied to Claim 14 above, and further in view of Dustin et al., “Continuous-output Terminal Shock-Position Sensor for Mixed-Compression Inlets Evaluated in Wind-tunnel Tests of YF-12 Aircraft Inlet”, NASA-TM-X-3144, National Aeronautics and Space Administration, Washington D.C., 1974, hereinafter “Dustin”.
Re Claim 24, Johnson, i.v., Giffin, teaches the invention as claimed and as discussed above; except, further comprising a sensor configured to measure the pressure upstream of the gas turbine engine, and wherein the anti-unstart control system determines the position of the terminal shock based on pressure upstream of the fan assembly.
Dustin teaches, in Abstract, Pg. 1, first paragraph, Pg. 8, under heading ‘Data analysis’, and Figs. 1 – 6 on Pgs. 11 – 14, a pressure sensor configured to measure the pressure upstream of the gas turbine engine (‘engine’ in Fig. 1) to determine the position of a terminal shock based on pressure upstream of the fan assembly (fan of the ‘engine’ in Fig. 1) where a digital computer was programmed to receive the pressure sensor data and determine the actual terminal shock position.
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Dustin, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the gas turbine engine of CMC of Johnson, i.v., Giffin, and the results would have been predictable and readily recognized, that configuring/programming the processor of the anti-unstart control system of the gas turbine engine of Johnson, i.v., Giffin, to use data from a pressure sensor located upstream of the fan assembly to determine the position of a terminal shock (location where inlet air speed transitioned from supersonic to subsonic) based on the measured pressure upstream of the fan assembly, as taught by Dustin, would have facilitated stable operation of the gas turbine engine which required that the speed of the airflow immediately upstream of the fan be less than Mach number 1.0, typically around 0.65 Mach number.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Response to Arguments
Applicant's arguments filed 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741